DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the word “or” in line 2 should be --of--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a first end” in line 2; it is unclear which first end this is referring to.
Claim 8 recites the limitation "the second end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the phrase “may be” in lines 4 and 6. It is unclear whether the limitations following the phrase “may be” are part of the claimed invention. See MPEP § 2173.05(d).
Claim 9 recites the term “substantially” in line 2. The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of reduction in vibration transmission is considered to be a substantial reduction.
Claims 16 and 17 are apparatus claims but recite active method steps of “the electronic module is used to toggle the vibrating means”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph because it creates confusion as to when direct infringement occurs; when one creates a system that allows the user to perform the method step, or whether infringement occurs when the user actually performs the method step. See MPEP 2173.05(p). Suggested alternative language is “the electronic module is configured to toggle the vibrating means”. 
Claim 20 recites “a base portion having…a second base end comprising a rigid casing and an internal cavity” in lines 3-4. It is unclear whether the rigid casing and internal cavity are present within the base portion or only the second end of the base portion.
Claim 20 recites “a distal portion extending from the second device end toward the second base end comprising a rigid casing and an internal cavity” in lines 6-7. It is unclear whether a second rigid casing and second internal cavity are present within the distal portion or whether line 7 is referring to the base end comprising a rigid casing and internal cavity recited in line 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caggiano (US 8622890 B1).

    PNG
    media_image1.png
    799
    442
    media_image1.png
    Greyscale
Claim 1: Caggiano discloses a flexible stimulation device 10, comprising: a first device end; a base portion 20 having a first base end adjacent to the first device end and a second base end; a second device end; a distal portion 60 extending from the second device end toward the second base end; and a flexible elastic connection portion 80 between the second base end and the distal portion (see annotated fig. 1 below; connection portion 80 is made of silicone (col. 2, lines 54-56) which is a flexible elastic material, see Applicant’s specification [0034]).

Claim 3: the flexible elastic connection portion 80 allows the distal portion to elastically return to its original shape (The flexible interconnecting section 80 enables the device 10 to be twisted, contorted and bent into any desired multiplicity of shapes (col. 3, lines 63-65) and thus allows the distal portion to return to elastically return to its original shape; furthermore, section 
Claim 4: Caggiano discloses the flexible elastic connection portion is made of a thermoplastic elastomer, thermoplastic rubber or silicone (col. 2, lines 54-56).
Claim 9: Caggiano discloses the flexible elastic connection portion substantially reduces the transmission of vibration from the distal portion to the base portion (the device, including the flexible elastic connection portion, is made of silicone (col. 2, lines 54-56); silicone is a soft flexible rubber material that would inherently dampen vibrations from the distal portion to the base portion; any degree of vibration damping is considered to read on “substantially reduces the transmission of vibration” since the term “substantially” is not defined).
Claim 12: Caggiano discloses the base portion further comprises a handle portion adjacent to the first device end (col. 3, lines 5-6).
Claim 13: Caggiano discloses the base portion 20 comprises an internal cavity 50 retaining an electronic module comprising: a power supply 52; a control module (inherent in circuitry configured to automatically turn off the device after a set period of time, col. 3, lines 28-32); and at least one control button 42 (fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Caggiano.
Claim 2: Caggiano discloses the flexible connecting section 80 enables the device to be twisted, contorted, and bent into any desired multiplicity of shapes (col. 3, lines 63-65) but fails to disclose a specific angular range of motion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Caggiano to have an angular range of motion of from 5-60 degrees in any direction from a longitudinal axis of the flexible stimulation device since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Caggiano would not operate differently with the claimed range of angular motion it could still be twisted, contorted, and bent into any desired multiplicity of shapes. Further, applicant places no criticality on the range claimed, indicating simply that the range of angular motion “may” be within the claimed range (see Applicant’s specification [0026]).
Claims 5-7: Caggiano fails to disclose relative dimensions of different portions of the device. However, it appears the device of Caggiano would operate equally well with the relative lengths of the base portion, flexible elastic connection portion, and distal portion recited in claims 5 and 6, and with the ratio of a width and length of the flexible elastic connection portion recited in claim 7 since the device could still be twisted, contorted, and bent into any desired multiplicity of shapes. Furthermore, Applicant has not disclosed that the claimed relative dimensions are critical, indicating simply that the dimensions are exemplary and that the device “may” have certain dimensions (see Applicant’s specification [0025]). It would have been .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caggiano in view of Mecenero (US 2009/0005714 A1).
Claims 10 and 11: Caggiano fails to disclose the distal portion, the flexible connection portion and a portion of the base portion are covered by a flexible outer sleeve. However, Mecenero discloses a stimulation device comprising a silicone core 14 surrounded by a silicone outer sleeve 18 [0053-54]. The outer sleeve 18 covers a distal portion, a middle portion, and a base portion (fig. 1) and is flexible since it is made of silicone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a flexible outer sleeve, as disclosed by Mecenero, over the distal portion, the flexible connection portion and a portion of the base portion of the device of Caggiano, in order to present different outer surfaces to the user and/or to provide a means for heating the stimulation device, as taught by Mecenero [0054-56].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caggiano in view of Fladl (US 2008/0139980 A1).
Claim 18: Caggiano discloses the power supply is a battery 54A-C but fails to disclose a rechargeable battery pack. However, Fladl discloses a similar dildo-shaped sexual stimulation device with a rechargeable battery pack 31 and discloses this is a known alternative to disposable batteries [0046 and 0058]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Caggiano to include a rechargeable battery pack, as taught by Fladl, as a form of simple substitution of one known power supply for another to obtain a predictable result of powering the device.

Claims 1, 8, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domnick (US 2011/0034763 A1).
Claim 1: Domnick discloses a flexible stimulation device 10, comprising: a first device end (corresponding to the same location as element 46); a base portion 20 having a first base end adjacent to the first device end and a second base end 34; a second device end 64; a distal portion 60 extending from the second device end toward the second base end; and a flexible connection portion 50 between the second base end and the distal portion (fig. 2 and [0023-24]). Domnick discloses the flexible connection portion includes a cover 58 made of a flexible and waterproof material [0028] but fails to disclose the type of material, therefore Domnick does not explicitly disclose a flexible elastic connection portion. However, elsewhere, Domnick discloses silicone as a waterproof material suitable for use on the exterior of the device [0029]. Applicant teaches that silicone is a resilient elastic material (see Applicant’s specification [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the cover 58 of the flexible connection portion in the device of Domnick 
Claim 8: Domnick discloses first 52 and second 54 ends of flexible elastic connection portion (fig. 4) and further discloses the first end 52 may be coupled to a second end 34 of the handle/base portion 20 through a threaded configuration [0027]. A threaded connection between first end 52 and base portion 20 would inherently include a first radial channel recessed in the body of the flexible elastic connection portion adjacent the first end 52 which is structured and arranged to engage with a flexible connection engagement protrusion of the base portion (threads on each portion define recesses and protrusions). Domnick does not explicitly disclose the connection configuration for the second end 54 and the distal portion 60, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the connection between the second end 54 and the distal portion 60 also with a threaded configuration since this would be consistent with the first end 52 and would yield the predictable result of connecting the flexible elastic connection portion to the distal portion in a conventional way. Such a threaded connection would inherently comprise a second radial channel recessed in the body of the flexible elastic connection portion which is structured and arranged to engage with a flexible connection engagement protrusion of the distal portion.
Claim 13: Domnick discloses the base portion 20 comprises an internal cavity retaining an electronic module comprising: a power supply 42; a control module; and at least one control button 46 (activation switch 46 may include variable speed settings [0026]; such would inherently require a control module).
Claims 14 and 19: Domnick discloses a vibrating means is supported in the distal portion (vibrating motor 70, fig. 4; “vibrating means” invokes 35 USC 112f and is described in Applicant’s specification as a vibrating motor 52 [0018-19]).
Claim 15: Domnick discloses the electronic module is in electrical communication with a vibrating means 70 supported in the distal portion (fig. 5 and [0030]; as noted above, vibrating motor 70 read on the 35 USC 112f interpretation of “vibrating means”).
Claims 16 and 17: the at least one control button 46 of the electronic module is used to toggle the vibrating means between at least off, a first vibration mode, and/or a second vibration mode ([0026] and [0030]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domnick in view of Spietz (US 2014/0357944 A1).
Claim 20: Domnick discloses a flexible stimulation device 10, comprising: a first device end (corresponding to the same location as element 46); a base portion 20 having a first base end adjacent to the first device end and a second base end 34 comprising a rigid casing (at least battery casing of the proximal portion 44 would be rigid to hold batteries in place) and an internal cavity (base portion 20 is made of two handle portions 22 and 30 each defining an opening [0024] which constitutes an internal cavity); a second device end 64; a distal portion 60 extending from the second device end toward the second base end comprising a rigid casing (distal portion may be made of plastic or glass [0029]) and an internal cavity [0029]; and a flexible connection portion 50 engaged in the internal cavity of the base portion and the internal cavity of the distal portion (ends 52 and 54 are threadably engaged within the base and distal portions [0027] and thus are engaged in the internal cavities of the base and distal portions).
vibration damping flexible elastic connection portion. However, Spietz discloses a vibration damping flexible elastic connection portion 62 between a base portion and a distal portion of a sexual stimulation device ([0029]; vibration isolating joint 62 comprises silicone, which is taught by Applicant as a flexible elastic material (see Applicant’s specification [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vibration damping flexible elastic material as part of the flexible connection portion of the device of Domnick, such as the silicone plug taught by Spietz, in order to make the device easier and more comfortable to use (Spietz [0029]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10524977. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 3, 9-11, 14, 19, and 20: all limitations are recited in claim 1 of the patent.
Claim 2: all limitations are recited in claim 3 of the patent.
Claim 4: all limitations are recited in claim 4 of the patent.
Claim 5: all limitations are recited in claim 5 of the patent.
Claim 6: all limitations are recited in claim 6 of the patent.
Claim 7: all limitations are recited in claim 7 of the patent.
Claim 8: all limitations are recited in claim 8 of the patent.
Claim 12: all limitations are recited in claim 9 of the patent.
Claim 13: all limitations are recited in claim 10 of the patent.
Claim 15: all limitations are recited in claim 11 of the patent.
Claims 16 and 17: all limitations are recited in claim 12 of the patent.
Claim 18: all limitations are recited in claim 13 of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791